Case: 16-60524      Document: 00514113012         Page: 1    Date Filed: 08/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-60524                                  FILED
                                  Summary Calendar                          August 11, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
ADEKUNLE MUNIS MUNIS,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 968 408


Before HIGGINBOTHAM, JONES and SMITH, Circuit Judges.
PER CURIAM: *
       Adekunle Munis Munis, a native and citizen of Nigeria, seeks review of
an order of the Board of Immigration Appeals (BIA) denying his applications
for asylum and withholding of removal. Munis contends that based on his
credible testimony, as well as documentary evidence, he sufficiently
established that he will be persecuted if returned to Nigeria on account of his
imputed political opinion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60524    Document: 00514113012      Page: 2   Date Filed: 08/11/2017


                                  No. 16-60524

      This court generally reviews only the BIA’s decision except to the extent
that the immigration judge’s ruling influences the BIA.        Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009). Here, the BIA approved of, and relied upon,
the immigration judge’s findings; thus, we may review the decisions of the
immigration judge and BIA. See id.
      The immigration judge concluded that even if all of Munis’s assertions
were taken as true, i.e., Munis’s father was poisoned due to his whistleblowing
activities and the same individuals were looking to harm Munis in Nigeria,
Munis’s claims were unavailing because he failed to show a state actor was
involved and that a nexus existed to any statutorily protected ground. See
Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009); Tesfamichael v. Gonzales,
469 F.3d 109, 113 (5th Cir. 2006). The immigration judge reasoned that the
individuals who allegedly poisoned Munis’s father were private individuals
with a financial motive. We have held that economic extortion and actions
based on a criminal motive or a desire for money do not rise to the level of
persecution because of a protected ground. See Garcia v. Holder, 756 F.3d 885,
890 (5th Cir. 2004).        Munis does not challenge these findings by the
immigration judge. Accordingly, he has abandoned any argument challenging
the decision denying him relief. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003). Moreover, Munis’s speculative assertions were insufficient to
satisfy his burden for asylum. See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 445
(5th Cir. 2001). Because Munis failed to meet the bar for asylum, he does not
meet the standard for withholding of removal. See Efe v. Aschcroft, 293 F.3d
899, 906 (5th Cir. 2002).
      This court will not consider Munis’s claim for relief under the Convention
Against Torture because he failed to exhaust the claim before the BIA. See
Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). Accordingly, the claim



                                       2
    Case: 16-60524      Document: 00514113012   Page: 3   Date Filed: 08/11/2017


                                 No. 16-60524

is dismissed for lack of jurisdiction. See Omari v. Holder, 562 F.3d 314, 319
(5th Cir. 2009).
      DENIED       IN   PART;   DISMISSED       IN   PART   FOR     LACK     OF
JURISDICTION.




                                       3